Citation Nr: 0509966	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).





ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1977 to March 1978 and from December 1980 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes the veteran's increased rating claims for her 
service-connected total abdominal hysterectomy with left 
oophorectomy, partial right oophorectomy, and right 
salpingectomy (30 percent), migraine headaches (30 percent), 
and osteoporosis of the hands (10 percent) were denied in a 
March 2003 rating decision.  She was notified of that 
determination and her appellate rights by correspondence 
issued in March 2003, but did not appeal.  Although the 
veteran has repeatedly asserted that her bi-polar disorder 
was incurred in service, the Board notes that in June 2001 
the RO denied reopening her service connection claim.  At 
which time she was notified that new and material was 
required to reopen the claim.  The veteran did not appeal 
that determination and the Board finds her subsequent 
correspondence merely reiterating the allegation of service 
connection is not an application to reopen the claim.  An 
informal claim must indicate some request to reopen the 
claim.  See 38 C.F.R. § 3.155 (2004).  Therefore, the Board 
finds the issue listed on the title page of this decision is 
the only matter properly developed for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has sufficiently notified 
her of the information and evidence necessary to substantiate 
the claim.

2.  The veteran's service-connected disabilities include 
total abdominal hysterectomy with left oophorectomy, partial 
right oophorectomy, and right salpingectomy (30 percent), 
migraine headaches (30 percent), and osteoporosis of the 
hands (10 percent); her combined service-connected disability 
is 60 percent.

3.  VA medical records in April and November 2002 show the 
veteran was employed as a teacher; the evidence demonstrates 
any present employment problems are primarily due to her 
nonservice-connected bi-polar disorder.


CONCLUSION OF LAW

The requirements for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate her claim and of which parties were expected to 
provide such evidence by correspondence dated in May 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer of the veteran's case to the 
Board.  The issue on appeal was re-adjudicated in a 
January 2005 supplemental statement of the case.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
March 2003 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Although the veteran's October 1999 TDIU 
application included a request that VA obtain a copy of her 
Social Security Administration (SSA) wage statement, the 
Board finds these reports are not demonstrated as being 
necessary to substantiate her claim.  It is significant to 
note that she has reported she returned to school after 
becoming disabled, that medical reports dated in April 2002 
show she was working as a teacher at that time, and that 
medical reports also demonstrate her employment problems are 
primarily related to a nonservice-connected disability.  
There is no evidence indicating that these records are 
relevant the present claim nor indicating how, in fact, they 
might substantiate the claim.  The Board finds further 
attempts to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
evidence of record, including the veteran's own statements, 
indicates that any present employment problems are primarily 
due to her nonservice-connected bi-polar disorder.  As the 
veteran did not appeal a June 2001 rating decision denying 
the reopening of her service connection claim or a March 2003 
rating decision denying increased ratings for her service-
connected disabilities, these matters have not been developed 
for appellate review.  It light of the fact that these 
matters are not in dispute, there is no reasonable 
possibility that further VA assistance would substantiate the 
present claim.  The Board finds the available medical 
evidence is sufficient for an adequate determination of the 
TDIU issue on appeal.  Therefore, the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

TDIU Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2004).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

VA law provides that a total rating for compensation purposes 
based on unemployability will be granted when the evidence 
shows that a veteran, by reason of service-connected 
disabilities, is precluded from obtaining or maintaining any 
gainful employment consistent with education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
consideration must be given to two standards, an objective 
standard based on average industrial impairment and a 
subjective standard based upon a veteran's actual industrial 
impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither nonservice-connected disabilities nor 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In this case, VA records show service connection has been 
established for total abdominal hysterectomy with left 
oophorectomy, partial right oophorectomy, and right 
salpingectomy (30 percent), migraine headaches (30 percent), 
and osteoporosis of the hands (10 percent).  Her combined 
service-connected disability rating is 60 percent.  These 
disabilities may not be considered as one disability for TDIU 
rating purposes nor is there any probative evidence 
indicating the assigned ratings are inappropriate.  As the 
veteran has no single service-connected disability ratable at 
60 percent or more nor one disability ratable at 40 percent 
or more and additional service-connected disability to bring 
the combined rating to 70 percent or more, her actual 
industrial impairment due to service-connected disabilities 
is determinative of the issue on appeal. 

In her October 1999 application for TDIU the veteran reported 
she became too disabled to work in October 1996 as a result 
of migraine headaches, depression, and joint pain.  He stated 
she had worked in personnel administration on active service 
until August 1996, that from September to October 1996 she 
worked as a 911 operator trainee but left due to illness, and 
that from November 1996 to January 1997 she worked 20 hours 
per week as a stock clerk at a retail store.  She also 
reported that since becoming too disabled to work she had 
returned to the University of Central Florida and was seeking 
a degree in exceptional education.  She indicated she had 
completed three years of college education.  

Private medical records dated in November 1999 show the 
veteran was admitted involuntarily to an intensive treatment 
unit complaining of overwhelming stressors from a troubled 
family environment.  She also reported she had not worked 
since 1997 because of migraine headaches.  The diagnoses 
included recurrent major depression.  

VA treatment records dated in January 2000 noted the veteran 
reported feeling no emotions and that she had heard a voice 
call her name when no one was around.  She stated she 
experienced daily migraine-type headaches and that she 
planned to return to school the following day.  The 
examiner's assessment was major depressive disorder.  A 
global assessment of functioning (GAF) score of 50 was 
provided.  A November 2001 report noted the veteran had been 
in a depressive phase with hypersomnia for about three weeks 
and was missing days from work.  It was noted her migraines 
were worse during an "up phase" of her illness when she had 
insomnia.  The diagnosis was bi-polar mood disorder, mixed 
type.  A GAF score of 50 was provided.  

In a January 2002 report the veteran stated her headaches 
were about the same, occurring approximately three to four 
times per week, and relieved by medication or a quiet dark 
room.  The examiner noted her headaches may improve as her 
depression improved with additional medication.  In April 
2002, the veteran stated she had returned to teaching, which 
she enjoyed, and that she had a teaching aid working with her 
which was helpful.  She planned on taking the summer off.  A 
November 13, 2002, report noted the veteran was in the 
upswing of a manic phase and was not attending her job at 
school.  It was noted she stated she had called in sick and 
used all of her annual because she "just didn't want to 
go."  The diagnosis was bi-polar mood disorder, mixed type.  
A GAF score of 45 was provided.  A November 29, 2002, report 
noted had still not resumed working, but that she planned to 
return the next week.  

In correspondence dated in November 2002 the veteran reported 
medication had reduced her migraine headaches to 
approximately three out of seven days.  In subsequent 
November 2002 correspondence she indicated, in essence, that 
she was presently working, but that she had used all of her 
available sick leave.  She stated her depression had led her 
to attempt suicide and that she was receiving treatment for 
that disorder at a VA outpatient clinic.  

Based upon the evidence of record, the Board finds VA medical 
records dated in April and November 2002 show the veteran was 
employed as a teacher.  There is no evidence indicating this 
is not gainful employment.  The Board further finds that the 
evidence demonstrates that any present employment problems 
are primarily due to the veteran's nonservice-connected bi-
polar disorder and that there is no probative evidence 
demonstrating she is unemployable by reason of her service-
connected disabilities.  Thus, a referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 4.16(b), is not warranted.  As there is no 
probative evidence demonstrating the veteran is unemployable 
as a result of her service-connected disabilities, the Board 
finds entitlement to TDIU must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to TDIU is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


